ACCEPTED
                                                                                                         03-12-00558-CV
                                                                                                                 7954043
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                   11/23/2015 3:14:12 PM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK
          TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                                                                  RECEIVED IN
                                       NO. 03-12-00558-CV                   3rd COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            11/23/2015 3:14:12 PM
                                                                                JEFFREY D. KYLE
                    Happy Jack Ranch, Inc. and Frederick J.            Behrend,      Clerk
                                      Appellants

                                                  v.

      HH&L Development, Inc; Matthew Stolhandske, Trustee; Michael Strnad,
                                 Appellees


                          NOTICE OF CHANGE OF ADDRESS


       The undersigned files this Notice of Change of Address and requests that the court’s docket in
the above styled cause be updated accordingly:

       Allen Cazier
       1250 N.E. Loop 410, Suite 725
       San Antonio, Texas 78209
       Email: cazlaw@yahoo.com
       Telephone: (210) 824-3278
       Fax: (210) 824-3937

       All filings, correspondence and notices should be sent to this address.

                                                        Respectfully submitted,

                                                         /s/ Allen Cazier
                                                        ALLEN CAZIER
                                                        State Bar No. 04037500
                                                        1250 N.E. Loop 410, Suite 725
                                                        San Antonio, Texas 78209
                                                        Telephone: (210) 824-3278
                                                        Telecopier: (210) 824-3937
                                                        Email: cazlaw@yahoo.com
                                     Certificate of Service

       I certify that on November 23, 2015 a true and correct copy of the foregoing was served on
each person listed below.


                                                               /s/ Allen Cazier
                                                              Allen Cazier

Kimberly S. Keller
Keller Stolarczyk, PLLC
234 West Bandera Road, #120
Boerne, Texas 78006

Pascual Madrigal
Attorney at Law
9504 N. IH-35, Suite 316
San Antonio, Texas 78233

Ted R. Cackowski
Attorney at Law
1141 N. Loop 1604 E., #105
San Antonio, Texas 78232

Matt C. Stolhandske
Attorney at LAW
1004 South St. Mary’s
San Antonio, Texas 78205